DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the Claims
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8, 9, 11 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2020/0373826 to Suzuki et al. (Suzuki).
As to Claim 1:
1. (Currently Amended) An apparatus comprising: 
a monitoring circuit configured to monitor respective temperatures of respective power devices of a plurality of paralleled power devices; and 
a balancing circuit configured to adjust power loss of the power devices responsive to the monitored temperatures so as to balance thermal performance of the paralleled power devices.  

Suzuki discloses, in FIG(s). 10:
an apparatus comprising: 
a monitoring circuit (temperature detection part 20, 22;  ¶ [0098]) configured to monitor respective temperatures of respective power devices of a plurality of paralleled power devices (temperature comparison part 500 receives operation temperatures of switching elements 200, 202 of the respective power modules PM1, PM2;  ¶ [0096]); and 
a balancing circuit (switching element control circuit 100, 102;  ¶ [0097]) configured to adjust power loss of the power devices responsive to the monitored temperatures (each switching element control circuit 100, 102 controls the gate voltage based on information including an operation temperature T1, T2 of the switching element 200, 202 detected by a temperature detection part 20, 22;  ¶ [0097]) so as to balance thermal performance of the paralleled power devices (a threshold voltage calculated based on the operation temperature and hence, the gate voltage can be controlled based on a temperature difference between the average operation temperature aveT and an operation temperature T1, T2 of the corresponding switching element. Accordingly, even when irregularities occur in an operation temperature of each switching element 200, 202, irregularities minimally occurs in a balance of currents distributed to each switching element 200, 202;  ¶ [0098]).  
As to Claim 2:
Suzuki further discloses, in FIG(s). 10,  and by way of background FIG(s). 1:
wherein the monitoring circuit comprises a thermistor (in the temperature detection part 20, 22, a thermistor is used as a temperature detection element;  ¶ [0056]).  
As to Claim 3:
Suzuki further discloses, in FIG(s). 10,  and by way of background FIG(s). 1:
wherein the thermistor is integrated or attached to each power device of the paralleled power devices (at switching element 200- power module PM1 includes . . . a temperature detection part 20;  ¶ [0032];  at switching element 202- power module PM2 includes . . . a temperature detection part 22;  ¶ [0041];  temperature detection part 20 has a temperature detection element TD;  temperature detection element TD, a suitable temperature detection element such as a diode or a thermistor can be used; 0034).  
As to Claim 4:
Suzuki further discloses, in FIG(s). 10,  and by way of background FIG(s). 1:
wherein the balancing circuit is configured to adjust the power loss of the power devices by adjusting one or more of a switching frequency, a gate driving voltage (each switching element control circuit 100, 102 controls the gate voltage based on information including an operation temperature T1, T2 of the switching element 200, 202 detected by a temperature detection part 20, 22;  ¶ [0097]), gate driving resistance, a gate driving capacitance, and a DC bus voltage.  
As to Claim 5:
Suzuki further discloses, in FIG(s). 10,  and by way of background FIG(s). 1:
wherein the balancing circuit has an output connected to the gate of a corresponding power device so as to adjust the gate driving voltage of the corresponding power device (gate voltage control part 10 controls a gate voltage for controlling turning on/off of the switching element 200;  ¶ [0087]).  
As to Claim 8:
Suzuki further discloses, in FIG(s). 10,  and by way of background FIG(s). 1:
wherein the balancing circuit (switching element control circuit 100, 102) comprises 
a processor circuit configured to execute a software control component (gate voltage control part 10 is connected to the threshold voltage calculation part 50, the memory part 40, and the temperature comparison part 30. The gate voltage control part 10 controls a gate voltage for controlling turning on/off of the switching element 200;  ¶ [0033]) configured to adjust one or more of the switching frequency, the gate driving voltage (each switching element control circuit 100, 102 controls the gate voltage based on information including an operation temperature T1, T2 of the switching element 200, 202 detected by a temperature detection part 20, 22;  ¶ [0097]), the gate driving resistance, the gate driving capacitance and the DC bus voltage.  
As to Claim 9:
Suzuki further discloses, in FIG(s). 10,  and by way of background FIG(s). 1:
wherein the software control component is configured to perform the following operations: 
determining whether a difference of the highest temperature and the lowest temperature is greater than a first threshold (temperature comparison part 500 transmits the operation temperature T1 of the switching element 200 detected by the temperature detection part 20 to the temperature comparison part 500;  ¶ [0039]); 
if the difference of the highest temperature and the lowest temperature is greater than the first threshold, reducing the gate driving voltage of the a power device with the highest temperature (when the operation temperature T1 of the switching element 200 is higher than the average operation temperature aveT, the temperature comparison part 30 transmits a signal which decreases a gate voltage;  ¶ [0040]); 
determining whether the difference of the highest temperature and the lowest temperature is greater than a second threshold (the temperature comparison part 500 transmits the operation temperature T 2 of the switching element 202 detected by the temperature detection part 20 to the temperature comparison part 500) and 
whether the highest temperature is greater than a third threshold (temperature comparison part 500 transmits the operation temperature T1 of the switching element 200 detected by the temperature detection part 20 to the temperature comparison part 500;  ¶ [0039]); 
if the difference of the highest temperature and the lowest temperature is greater than the second threshold or the highest temperature is greater than the third threshold, reducing the switching frequency of the power device with the highest temperature (when the operation temperature T 1 of the switching element 200 is higher than the average operation temperature aveT, the temperature comparison part 30 transmits a signal which decreases a gate voltage;  ¶ [0040];  and when the operation temperature T 2 of the switching element 202 is higher than the average operation temperature aveT, the temperature comparison part 32 transmits a signal which decreases a gate voltage;  ¶ [0043]); and 
determining whether the highest temperature is greater than a fourth threshold (temperature comparison part 500 transmits the operation temperature T1 of the switching element 200 detected by the temperature detection part 20 to the temperature comparison part 500;  ¶ [0039]), 
if the highest temperature is greater than the fourth threshold, reducing the DC bus voltage of a system (gate drive power source 300 is connected to a gate electrode of the switching element 200 (202) via a gate voltage control part 10;  ¶ [0028]; temperature comparison part 30 transmits a signal which decreases a gate voltage by a decrement which corresponds to a temperature difference between the operation temperature T1 of the switching element 200 and the average operation temperature aveT to the gate voltage control part 10;  ¶ [0040];  the gate voltage control part 10 driving switching elements 200 202 with the reduced gate drive voltage).  
As to Claim 11:
Suzuki further discloses, in FIG(s). 10,  and by way of background FIG(s). 1:
a method of controlling thermal performance of paralleled power devices, comprising the following steps: 
monitoring the temperature (temperature detection part 20, 22;  ¶ [0098]) of each power device of the paralleled power devices (temperature comparison part 500 receives operation temperatures of switching elements 200, 202 of the respective power modules PM1, PM2;  ¶ [0096]) to judge whether the temperature is out of balance (determined by temperature comparison part 500); and 
adjusting a power loss of the power devices (adjusted by switching element control circuit 100, 102;  ¶ [0097]) with monitored higher temperatures (each switching element control circuit 100, 102 controls the gate voltage based on information including an operation temperature T1, T2 of the switching element 200, 202 detected by a temperature detection part 20, 22;  ¶ [0097]) so as to achieve the balance of the thermal performance of the paralleled power devices (a threshold voltage calculated based on the operation temperature and hence, the gate voltage can be controlled based on a temperature difference between the average operation temperature aveT and an operation temperature T1, T2 of the corresponding switching element. Accordingly, even when irregularities occur in an operation temperature of each switching element 200, 202, irregularities minimally occurs in a balance of currents distributed to each switching element 200, 202;  ¶ [0098]).  
As to Claim 12:
Suzuki further discloses, in FIG(s). 10,  and by way of background FIG(s). 1:
wherein the power loss of the power devices is adjusted by adjusting one or more of 
a switching frequency, 
a gate driving voltage (each switching element control circuit 100, 102 controls the gate voltage based on information including an operation temperature T1, T2 of the switching element 200, 202 detected by a temperature detection part 20, 22;  ¶ [0097]), 
gate driving resistance, 
a gate driving capacitance, and 
a DC bus voltage.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki as applied above to claim 5, in view of U.S. Patent Application Publication No. 2017/0164443 to Liu et al. (Liu) and further in view of U.S. Patent No. 5461557 to Tamagawa.
As to Claim 6:
All of the claim limitations have been discussed with respect to claim 5 above, except for 
a first resistor, 
a negative temperature coefficient thermistor and 
a second resistor connected in series, and 
a first capacitor and a second capacitor connected in series 
wherein a first end of the first resistor is connected to an input voltage anode, 
wherein a node between the first resistor and the thermistor is connected to an output voltage anode, 
wherein a second end
wherein a first end of the first capacitor is connected to the output voltage anode, 
wherein a second end of the first capacitor is grounded and is connected to a first end of the second capacitor, and 
wherein a second end of the second capacitor is connected to an input voltage cathode and an output voltage cathode.  
However, Liu discloses, in FIG(s). 2 & 6;  and by way of background, FIG(s). 1:
wherein the balancing circuit comprises 
a first resistor (first resistor 27;  ¶ [0055]), 
a negative temperature coefficient thermistor (negative temperature coefficient thermistor 22; ¶ [0049], ¶ [0055]) and 
a second resistor connected in series (resistor 25;  ¶ [0055]), and 
a first capacitor (capacitor 26;  ¶ [0055]) and a second capacitor (disclosed below in Tamagawa) connected in series (in Tamagawa) 
wherein a first end of the first resistor (upper node of resistor 27) is connected to an input voltage anode (VCC), 
wherein a node between the first resistor (resistor 27) and the thermistor (thermistor 22) is connected to an output voltage anode (temperature adaptive control node 23;  ¶ [0049]), 
wherein a second end
wherein a first end of the first capacitor (upper node of capacitor 26) is connected to the output voltage anode (temperature adaptive control node 23;  ¶ [0049], ¶ [0055]), 
wherein a second end of the first capacitor is grounded (lower terminal of capacitor 26 to Ground) . . . 
Before the effective filing of the claimed invention, it would have been obvious to a person having ordinary skill in the art, to have modified the power conversion device having two power modules connected in parallel with temperature detection for calculation and comparison of operation temperature of corresponding switching elements, disclosed by Suzuki; by incorporating the temperature adaptive control circuit, disclosed by Liu; in order to provide temperature adaptive circuit with a positive temperature coefficient thermistor and a negative temperature coefficient thermistor so that current flowing through a load is a function of a sum of resistance including a thermistor (Liu; Abstract).
However, Suzuki in view of Liu is not used to disclose:
 . . . a first capacitor and a second capacitor connected in series . . . 
 . . . wherein a second end of the first capacitor is grounded and is connected to a first end of the second capacitor, and 
wherein a second end of the second capacitor is connected to an input voltage cathode and an output voltage cathode.  
Tamagawa discloses, in FIG(s). 6:
 . . . a first capacitor (disclosed above in Liu as capacitor 26;  and herein as positive reservoir capacitor 82) and a second capacitor (negative reservoir capacitor 85) connected in series (having its other end connected to the ground terminal 84 and capacitor 82;  Col. 10, lines 43-61) . . . 
 . . . wherein a second end of the first capacitor is grounded (disclosed above in Liu as lower terminal of capacitor 26 to Ground;  and herein as positive reservoir capacitor 82 having its other end connected to the ground terminal 84;  Col. 10, lines 31-42) and is connected to a first end of the second capacitor (negative reservoir capacitor 85 having its other end connected to the ground terminal 84;  Col. 10, lines 43-61), and 
wherein a second end of the second capacitor (lower end of a negative reservoir capacitor 85) is connected to an input voltage cathode (negative voltage output terminal 86 and one end of a negative reservoir capacitor 85; Col. 10, lines 43-61) and an output voltage cathode (negative voltage output terminal 86).  
Before the effective filing of the claimed invention, it would have been obvious to a person having ordinary skill in the art, to have modified the power conversion device having two power modules connected in parallel with temperature detection for calculation and comparison of operation temperature of corresponding switching elements, disclosed by Suzuki and the temperature adaptive control circuit, disclosed by Liu; by incorporating the voltage conversion circui disclosed by Tamagawa; in order to provide a step-down circuit having a voltage source with negative electrode connected to a ground terminal and positive electrode connected to an output where a positive reservoir capacitor and a negative reservoir capacitor smooth the output voltage to ground (Liu; Col. 10, lines 43-61).
As to Claim 7:
All of the claim limitations have been discussed with respect to claim 5 above, except for 
wherein the balancing circuit comprises 
a first resistor, 
a positive temperature coefficient thermistor, and 
a second resistor connected in series and 
a first capacitor and a second capacitor connected in series 
wherein a first end of the first resistor is connected to an input voltage anode, 
wherein a node between a first end of the second resistor and the thermistor is connected to an output voltage anode, 
wherein a second end of the second resistor is grounded, 
wherein a first end of the first capacitor is connected to the output voltage anode, 
wherein a second end of the first capacitor is grounded and is connected to a first end of the second capacitor, and 
wherein a second end of the second capacitor is connected to an input voltage cathode and an output voltage cathode.  
However, Liu discloses, in FIG(s). 2 & 6;  and by way of background, FIG(s). 1:
wherein the balancing circuit comprises 
a first resistor (first resistor 27;  ¶ [0055]), 
a positive temperature coefficient thermistor (positive temperature coefficient thermistor 21;  ¶ [0049], ¶ [0055]), and 
a second resistor connected in series (resistor 25;  ¶ [0055]) and 
a first capacitor (capacitor 26; ¶ [0055]) and a second capacitor (disclosed below in Tamagawa) connected in series (in Tamagawa)
wherein a first end of the first resistor (upper node of resistor 27) is connected to an input voltage anode (VCC), 
wherein a node between a first end of the second resistor (upper node of resistor 25) and the thermistor (thermistor 21) is connected to an output voltage anode (temperature adaptive control node 23;  ¶ [0049]), 
wherein a second end of the second resistor is grounded (lower terminal of 25 to Ground), 
wherein a first end of the first capacitor (upper node of capacitor 26) is connected to the output voltage anode (temperature adaptive control node 23;  ¶ [0049], ¶ [0055]), 
wherein a second end of the first capacitor is grounded (lower terminal of capacitor 26 to Ground)), and . . . 
Before the effective filing of the claimed invention, it would have been obvious to a person having ordinary skill in the art, to have modified the power conversion device having two power modules connected in parallel with temperature detection for calculation and comparison of operation temperature of corresponding switching elements, disclosed by Suzuki; by incorporating the temperature adaptive control circuit, disclosed by Liu; in order to provide temperature adaptive circuit with a positive temperature coefficient thermistor and a negative temperature coefficient thermistor so that current flowing through a load is a function of a sum of resistance including a thermistor (Liu; Abstract).
However, Suzuki in view of Liu is not used to disclose:
 a first capacitor and a second capacitor connected in series . . . 
. . . wherein a second end of the second capacitor is connected to an input voltage cathode and an output voltage cathode 
Tamagawa discloses, in FIG(s). 6:
a first capacitor (disclosed above in Liu as capacitor 26;  and herein as positive reservoir capacitor 82) and a second capacitor (negative reservoir capacitor 85) connected in series (having its other end connected to the ground terminal 84 and capacitor 82;  Col. 10, lines 43-61) . . . 
. . . wherein a second end of the second capacitor (negative reservoir capacitor 85) is connected to an input voltage cathode (negative voltage output terminal 86 and one end of a negative reservoir capacitor 85; Col. 10, lines 43-61) and an output voltage cathode (negative voltage output terminal 86).  
Before the effective filing of the claimed invention, it would have been obvious to a person having ordinary skill in the art, to have modified the power conversion device having two power modules connected in parallel with temperature detection for calculation and comparison of operation temperature of corresponding switching elements, disclosed by Suzuki and the temperature adaptive control circuit, disclosed by Liu; by incorporating the voltage conversion circuit, disclosed by Tamagawa; in order to provide a step-down circuit having a voltage source with negative electrode connected to a ground terminal and positive electrode connected to an output where a positive reservoir capacitor and a negative reservoir capacitor smooth the output voltage to ground (Liu; Col. 10, lines 43-61).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Japanese Patent Application Publication No. JP 2020044895A to Kumagai.
As to Claim 10:
All of the claim limitations have been discussed with respect to claim 1 above, except for an uninterruptible power supply (UPS) comprising the apparatus of claim 1.  
However, Kumagai discloses:
an uninterruptible power supply (UPS) comprising the apparatus of claim 1 (temperature control device for suitably and quickly raising drive level of a parallel-system power supply device with a plurality of power source devices connected in parallel; Abstract).  
Before the effective filing of the claimed invention, it would have been obvious to a person having ordinary skill in the art, to have modified the temperature control device for adaptively raising temperature of a parallel-system power supply device with a plurality of power storage devices connected in parallel, disclosed by Kumagai; by incorporating the power conversion device having two power modules connected in parallel with temperature detection for calculation and comparison of operation temperature of corresponding switching elements, disclosed by Suzuki; in order to provide switching element control circuit that includes a temperature comparison part which calculates an average operation temperature of the switching element, and compares an operation temperature of the corresponding switching elements to adjust device drives (Suzuki; Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D MATTISON whose office telephone number is (303) 297-4243.  The examiner can normally be reached Mon - Fri phone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached at (571) 270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DM/Examiner, Art Unit 2849                                                                                                                                                                                                        
/Menatoallah Youssef/SPE, Art Unit 2849